DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/22 has been entered.

Status of Claims
Claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 103 Withdrawn for Claims 2, 4, and 13
In the office action dated 7/1/22, the examiner rejected claims 2, 4, and 13 (among others) under AIA  35 U.S.C. 103 as being unpatentable over Bauerschmidt (20070118460) in view of Barker (“Implementation method for trade between customer and market maker, involves matching orders placed in order book against customer's residual order, and matching market maker's residual order to customer's residual order” Thomson Reuters Derwent: 2007-149380. 2007).  Upon further review and additional art search, the examiner is withdrawing the rejections for these particular claims because the claims narrowing scope of having a system that can automatically conduct:
(1) computation of a synthetic solicitation, such that
(2) if the synthetic solicitation has a match, that match would reduce the risk of loss to below the threshold, and 
(3) transmit the synthetic solicitation to participants.
The examiner notes that the calculation of risk of loss is not new; neither is finding a trade to reduce risk of loss.  But the combination here is fairly specific in that it requires the combination of the calculation, the determination of a trade to reduce the risk of loss to below a threshold, and transmitting the trade to the market place (within additional combination with the claimed elements of the independent claims that they referenced).  The examiner also notes that the specification defines “synthetic solicitation” as a trade order that is based on an implied opportunity for unsatisfied outstanding orders received.   See para 243.  “Implied opportunity” is defined by the specification as “a combination of one or more suitable counter orders which have not actually been received but if they were received, would allow at least a partial trade of the incoming order to be executed”.   See para 84.  In other words, “synthetic solicitation” is like a missing leg (a trade) of 2 (or more) different and unfilled orders that, if executed, would complete the economic objectives of the unfilled orders.  
Lastly, the examiner would like to again note that, in withdrawing the rejection for these dependent claims, consideration is given the combination of the stated elements with the other elements of the independent claims.   
The rejection is withdrawn for claims 2, 4, and 13.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First, the examiner would like to address the newly added language (see underlined):
“derive a risk of loss value unique to the incoming order without actually matching the incoming order and computed based on a hypothetical matching of the incoming order as if the incoming order were to be at least partially satisfied by at least one other previously received but unsatisfied order currently stored in the associated order book database which, if completed, would alter the state thereof and, based thereon”.
This is not sufficient to overcome the  35 U.S.C. § 101 rejections because this only describes one way of calculating risk for a trade – i.e., calculating potential risk of loss on a potential trade.  This is an abstract idea.  There is nothing technical about it.
Regarding the underlying 35 U.S.C. 101 analysis, claims 1-20 are directed to a system and method, which are/is one of the statutory categories of invention.  (Step 1: YES)).
The Examiner has identified independent method claim 12 as the claim that represents the claimed invention for analysis and is similar to independent system claims 1 and 3.  Claim 12 recites the limitations of deciding whether to execute a trade by calculating if the risk of loss is beyond a threshold.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving order, deriving a potential risk of loss value for the order, determined whether the order risk of loss is above a threshold, don’t trade if it is above the risk of loss threshold – specifically, the claim recites “operative to attempt to match an incoming order from a participant for at least one transaction for an associated financial instrument with at least one other previously received but unsatisfied order for a transaction counter thereto stored in the order book…  to at least partially satisfy one or both of the incoming order or the at least one other previously received order, wherein a successful match of an incoming order with at least one other previously received but unsatisfied order… stored in the order book… receive the incoming order and, based on a combination of the incoming order and one or more previously received but unsatisfied orders stored in the order book… derive a risk of loss value unique to the incoming order without actually matching the incoming order and computed based on a hypothetical matching of the incoming order as if the incoming order were to be at least partially satisfied by at least one other previously received but unsatisfied order currently stored in the associated order book database which, if completed, would alter the state thereof and, based thereon, determine whether the incoming order is valid or invalid based on a comparison of the derived particular risk of loss to a threshold, the incoming order determined to be invalid when the derived particular risk of loss exceeds the threshold, and when determined to be invalid, prevent the incoming order from being forwarded… thereby preventing a change in the state of the order book… caused by an incoming order determined to be invalid…”,  recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The “hardware match engine”, “database”, and “processor”, in claim 12; 
the additional technical element of “first logic component”, in claim 1; and 
the additional technical element of “a transaction validator”, in claim 3, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1 and 3 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a hardware match engine, first logic component, and a transaction validator; a storage unit such as database,.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 3, and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 3, and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 3, and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8-12, 16, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bauerschmidt (20070118460) in view of Barker (“Implementation method for trade between customer and market maker, involves matching orders placed in order book against customer's residual order, and matching market maker's residual order to customer's residual order” Thomson Reuters Derwent: 2007-149380. 2007).
Regarding claim 1, Bauerschmidt discloses  
a system comprising: a hardware match engine, characterized by a state stored in an order book database stored in a memory coupled with the hardware match engine, operative to attempt to match an incoming order from a participant for at least one transaction for an associated financial instrument with at least one other previously received but unsatisfied order for a transaction counter thereto stored in the order book database
(First the examiner continues to note that the phrase “to attempt to match an incoming order from a participant for at least one” can be considered to be “intended use”, which is generally not given patentable weight. See MPEP 2114(II) and should be revised to be positively stated.  In examining the claims, the examiner has provided the mapping for the elements below, ¶ 32 The disclosed systems and methods relate to allowing trading […]  contracts on a centralized matching and clearing mechanism […] The disclosed systems and methods allow for anonymous transactions, centralized clearing, efficient settlement and the provision of risk management/credit screening mechanisms to lower risk […] In particular, the disclosed embodiments increase speed of execution facilitating growing demand for algorithmic trading, increased price transparency, lower cost of trading, customer to customer trading, and automated asset allocations, recurring trades as well as clearing and settlement efficiencies). 
(¶ 242 In embodiments where the DRFQ server 118 may automatically accept actionable quotes, such acceptance may be based on whether the actionable quote is the first received of multiple actionable quotes received. Where the first actionable quote does not completely satisfy the DRFQ, the server 118 may allow partials fills, accepting actionable quotes in the order they are received until the entire DRFQ is satisfied. Again, mechanisms may be in place to ensure that an actionable quote sent prior to, but received after, another quote, is accepted first. Alternatively, the DRFQ server 118 may accumulate a number of actionable quotes over a window of time, such as the TTL of the request, or the shortest or longest TTL of a received actionable quote. Upon closing of this window of opportunity, the server 118 may then evaluate and accept the one or more actionable quotes which best meet the parameters of the DRFQ. In this embodiment, the DRFQ may further specify criteria for acceptance with the server 118 determining the degree to which the criteria are satisfied by the received actionable quotes. These criteria may include request lifetime, quantity, maximum price, minimum price, buy order, sell order, or combinations thereof. Where more than one actionable quote meets the criteria, the server 118 may allocate acceptance among one or more of those quotes. The server 118 may further notify each market participant as to whether their quote was accepted or not).

 to at least partially satisfy one or both of the incoming order or the at least one other previously received order, wherein a successful match of an incoming order with at least one other [previously received but unsatisfied order] causes a change in the state of the hardware match engine stored in the order book database; and 
(¶ 32 The disclosed systems and methods relate to allowing trading […]  contracts on a centralized matching and clearing mechanism […] The disclosed systems and methods allow for anonymous transactions, centralized clearing, efficient settlement and the provision of risk management/credit screening mechanisms to lower risk […] In particular, the disclosed embodiments increase speed of execution facilitating growing demand for algorithmic trading, increased price transparency, lower cost of trading, customer to customer trading, and automated asset allocations, recurring trades as well as clearing and settlement efficiencies). 

a first logic component coupled between the participant and the hardware match engine such that all incoming orders from the participant to the hardware match engine flow therethrough, 
the first logic component operative to receive the incoming order and, based on a combination of the incoming order and one or more previously received but unsatisfied orders stored in the order book database
(¶ 185 In particular, in one embodiment, a method of trading financial instruments among a plurality of entities […] The method utilizes an intermediary, i.e. a central counterparty […] The method includes recording […]  a first plurality of positions […] maintaining the first account by the intermediary 108 (block 704) and receiving from the first entity 104, 106, by the intermediary 108, a request to transact in a particular foreign exchange instrument […] matching the request to transact with a counter request received from a second entity and guaranteeing, by the intermediary, that neither the first nor second entity will default on their request).

derive a risk of loss value unique to the incoming order without actually matching the incoming order and computed based on a hypothetical matching of the incoming order as if the incoming order were to be at least partially satisfied by at least one other previously received but unsatisfied order currently stored in the associated order book database which, if completed, would alter the state thereof and, based thereon
(¶ 274 In one embodiment, the system quantifies risk into defined/measurable units, each unit representative of a defined "amount" of risk, measured in dollars or some other metric. Each market participants is then allocated a certain amount of risk units, either statically and/or dynamically, to be used over a particular period which may be temporally defined, transactionally defined, or combinations thereof. For example, the system may include a centralized risk allocation system such as a risk bank which maintains risk accounts for each market participant, each risk account maintaining a risk balance reflecting the amount of risk units available, used, consumed or otherwise unavailable, or a combination thereof. The initial allocation of risk units may be based on multiple factors including credit rating, historical performance, margin account levels, government or other regulation, self or exchange imposed limitations/policies or other factors or combinations thereof. As a market participant issues actionable quotes, the system allocates/checks-out an amount of risk units to the market participant, in relation to the pending quote, based on the risk thereof. The amount/block of risk units allocated may be fixed or may vary depending on parameters of the transaction, government or other regulation, policies of the Exchange or market participant, characteristics of the market participant or other factors or combinations thereof. If the pending transaction is terminated, either cancelled or completed, the allocated risk units may be returned/checked-in to the risk account and thereby be available for future transactions. Alternatively, once consumed, a unit of risk may not be re-used, either permanently, for a period of time or other metric, thereby acting as a limit control. If the risk account is depleted, actions may be taken such as alerting the Exchange and/or the market participant, preventing the market participant from issuing more actionable quotes, or combinations thereof. In one embodiment, the market participant may be able to receive or purchase an additional allocation of risk units. For example, when warranted, they may earn or are awarded more risk units, such as if their credit rating improves or they post an additional bond or collateral. Further, the risk account may reset, either based on a time limit, a transactional limit or a combination thereof, restoring the risk balance. This may be used in systems where the market maker is only protected from over-extending themselves over a defined time window, number of transactions or combination thereof).
(¶ 280 The transaction processor 1108 monitors transactions by the market participants undertaken with the Exchange 108 and reduces or deducts from the stored allocated amount of risk, an amount based on a transaction proposed by the market participant. In one embodiment, the proposed transactions are reviewed and used as the basis for risk account adjustments. Alternatively, completed pending transactions, e.g. the proposed transaction has been accepted but not yet matched, may be reviewed. The transaction processor 1108 then stores the reduced allocated amount of risk in the account in place of the stored allocated amount of risk, effectively reducing the amount of risk allocated in the account for future transactions as will be described. In one embodiment, the amount of risk deducted from the account is fixed, i.e. each transaction causes the same amount of risk to be deducted. Alternatively, the amount of risk that is deducted may be based on the proposed transaction, e.g. based on a risk assessment of the proposed transactions, such as an assessment of the credit worthiness or transaction history of the transacting parties and/or the volatility of the particular market, or other factors or combinations thereof).

determine whether the incoming order is valid or invalid based on a comparison of the derived particular risk of loss to a threshold, the incoming order determined to be invalid when the derived particular risk of loss exceeds the threshold, and when determined to be invalid, prevent the incoming order from being forwarded to the hardware match engine, thereby preventing a change in the state of the order book database caused by the incoming order, wherein 151reversion of the state of the associated hardware match engine, caused by an incoming order determined to be invalid, to a prior state is avoided
(¶ 283 In response to the depletion of the risk account of the market participant 104/106, or when the amount of risk in the account falls below a defined threshold, as determined by the monitor processor 1112, the transaction handling processor is operative to take an action in accordance with the determination. Exemplary actions include alerting the market participant when the stored allocated amount of risk has been depleted, blocking the proposed transaction when the stored allocated amount of risk has been depleted, or combinations thereof).

Bauerschmidt does not disclose 
[previously received but unsatisfied order].
Barker teaches 
[previously received but unsatisfied order] 
(Page 5, ¶ 1 NOVELTY - The method involves matching orders placed in an order book against either a customer's order or a market maker's order and matching a percentage of common remaining quantity between a customer and a market maker. The new orders placed in an order book are matched against the customer's residual order entered into the order book. The market maker's residual order is matched to the customer's residual order).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Bauerschmidt to include 
[previously received but unsatisfied order] based on the teaching of Barker.  
The motivation being to provide a more robust and efficient trade matching system. See Page 5, ¶ 4 – “For implementing trade in a trade matching system between a customer and a market maker. For implementation of a request for cross functionality into the trading environment.  ADVANTAGE - Provides a more robust and efficient trade matching system.”

Claims 3 & 6 are rejected using the same rationale that was used for the rejection of claim 1.

Regarding claim 8, Bauerschmidt discloses  
the transaction validator is operative to compare the derived risk of loss to another threshold, wherein an 153administrator is notified when the derived risk of loss exceeds the other threshold  
 (¶ 283 In response to the depletion of the risk account of the market participant 104/106, or when the amount of risk in the account falls below a defined threshold, as determined by the monitor processor 1112, the transaction handling processor is operative to take an action in accordance with the determination. Exemplary actions include alerting the market participant when the stored allocated amount of risk has been depleted, blocking the proposed transaction when the stored allocated amount of risk has been depleted, or combinations thereof).

Claims 9 and 10 are rejected using the same rationale that was used for the rejection of claim 1.

Regarding claim 11, Bauerschmidt discloses  
the transaction validator is further operative, when the incoming order is determined to be invalid, cause the incoming order to be only partially satisfied thereby reducing the derived risk of loss.  
(Since the claim does not expand or narrow the referenced claim 1, it is therefore rejected using the same analysis disclosed above in claim 1).

Claim 12 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 16 is rejected using the same rationale that was used for the rejection of claim 6.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 7.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 12.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 10.

Claim 20 is rejected using the same rationale that was used for the rejection of claim 11.





Claims 2, 4 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bauerschmidt in view of Barker, as applied to claim 1, 3, 6, 8-12, 16, and 18-20 above, further in view of and Shetty (20060106707).
Regarding claim 2, Bauerschmidt does not disclose 
first logic is further operative to automatically compute a synthetic solicitation of another order in place of the incoming order which, if satisfied, would result in the derived risk of loss not exceeding the threshold, and transmit the computed synthetic solicitation to the hardware match engine to cause the hardware match engine to transmit the synthetic solicitation to a plurality of participants so as to cause submission of the other order.
Shetty teaches 
first logic is further operative to automatically compute a synthetic solicitation of another order in place of the incoming order which, if satisfied, would result in the derived risk of loss not exceeding the threshold, and transmit the computed synthetic solicitation to the hardware match engine to cause the hardware match engine to transmit the synthetic solicitation to a plurality of participants so as to cause submission of the other order 
([0072] Members of the CFD exchange who enter CFD bids and offers at remote terminals will have their orders handled by the central processor that compares and prioritizes members' orders, finds matches with other members' orders or synthesized CFD orders and completes the execution of the transaction. All members' orders can be prioritized over the synthesizing unit orders).
 (¶ 89 The CFD exchange matches incoming CFD orders against orders received from customers and the synthesizing unit that are in the book memory. The book memory can allow customer orders to have time priority, but not price priority, over synthesizing unit orders if desired. The order processing stage initiates the bid and offer matching process stage which contain steps that ensures that the synthesizing unit always maintains a matched order and trade position between its CFD and equity orders and its CFD and equity trades).
(Claim 1 A system for trading derivative financial instruments, each of which corresponds to an underlying financial instrument from which it is derived, the underlying instrument being traded on an underlying exchange, the system comprising: a derivative exchange for receiving orders for the derivative instruments; and a synthesizing unit for automatically placing corresponding orders for the underlying instruments on the underlying exchange).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Bauerschmidt to include 
first logic is further operative to automatically compute a synthetic solicitation of another order in place of the incoming order which, if satisfied, would result in the derived risk of loss not exceeding the threshold, and transmit the computed synthetic solicitation to the hardware match engine to cause the hardware match engine to transmit the synthetic solicitation to a plurality of participants so as to cause submission of the other order based on the teaching of Shetty.  
The motivation being to create a marketplace where members can place large numbers of bids and offers that are transparent to all other members by using the synthesizing unit.   See paragraph 72 – “Members of the CFD exchange who enter CFD bids and offers at remote terminals will have their orders handled by the central processor that compares and prioritizes members' orders, finds matches with other members' orders or synthesized CFD orders and completes the execution of the transaction. All members' orders can be prioritized over the synthesizing unit orders”.

Claim 4 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 13 is rejected using the same rationale that was used for the rejection of claim 2.


Claims 5, 7, 14-15 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bauerschmidt in view of Barker, as applied to claim 1, 3, 6, 8-12, 16, and 18-20 above, further in view of and Olsen (20020123951).
Regarding claim 5, Bauerschmidt does not disclose 
the derived risk of loss comprises a potential loss in value over a predefined period of time at a predefined confidence level.
Olsen teaches 
the derived risk of loss comprises a potential loss in value over a predefined period of time at a predefined confidence level
(¶[0011] Portfolio and Assets We define a portfolio as a specification of the number of units of an asset held from a universe of assets A. Each asset represents a single item that may be traded independently from other assets within the scope of institutional constraints. Portfolio Allocation The portfolio allocation problem is a multivariate optimization problem which requires the determination of an optimal portfolio (the exact specification of the number of units of each asset in the universe of assets) that maximizes returns for a prescribed risk level. The risk level is usually measured in terms of the value at risk in the profit and loss currency at a defined confidence level. Both the risk level and the profit associated with the optimized portfolio are determined on the basis of a knowledge base that includes: [0012] 1. the underlying time series using which the assets are valued…[0014] 3. user scenarios which may relate to views about time series evolution--in which case we call them dynamic scenarios).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Bauerschmidt to include 
the derived risk of loss comprises a potential loss in value over a predefined period of time at a predefined confidence level based on the teaching of Olsen.  
The motivation being to provide user with the ability to optimize investment risk and return by quantifying the risk over time as measured by the likelihood of the calculation being true.   See paragraph 11-14 – “Portfolio Allocation The portfolio allocation problem is a multivariate optimization problem which requires the determination of an optimal portfolio… risk level is usually measured in terms of the value at risk in the profit and loss currency at a defined confidence level… underlying time series using which the assets are valued…[0014] 3. user scenarios which may relate to views about time series evolution.”
Regarding claim 7, Bauerschmidt also does not disclose 
the derived risk of loss may be independent of the magnitude of a quantity or price of the incoming order.
Olsen teaches 
the derived risk of loss may be independent of the magnitude of a quantity or price of the incoming order 
(¶[0011] Portfolio and Assets We define a portfolio as a specification of the number of units of an asset held from a universe of assets A. Each asset represents a single item that may be traded independently from other assets within the scope of institutional constraints. Portfolio Allocation The portfolio allocation problem is a multivariate optimization problem which requires the determination of an optimal portfolio (the exact specification of the number of units of each asset in the universe of assets) that maximizes returns for a prescribed risk level. The risk level is usually measured in terms of the value at risk in the profit and loss currency at a defined confidence level. Both the risk level and the profit associated with the optimized portfolio are determined on the basis of a knowledge base that includes: [0012] 1. the underlying time series using which the assets are valued…[0014] 3. user scenarios which may relate to views about time series evolution--in which case we call them dynamic scenarios).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Bauerschmidt to include 
the derived risk of loss comprises a potential loss in value over a predefined period of time at a predefined confidence level based on the teaching of Olsen.  
The motivation being to provide user with the ability to optimize investment risk and return by quantifying the risk over time as measured by the likelihood of the calculation being true.   See paragraph 11-14 – “Portfolio Allocation The portfolio allocation problem is a multivariate optimization problem which requires the determination of an optimal portfolio… risk level is usually measured in terms of the value at risk in the profit and loss currency at a defined confidence level… underlying time series using which the assets are valued…[0014] 3. user scenarios which may relate to views about time series evolution.”

Claim 14 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 7.

	
Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. § 101… the claims describe a centralized architecture for selectively preventing undesirable state changes to any of a plurality of hardware match engines of an electronic trading system, and thereby avoiding having to revert those changes in state,”
the examiner respectfully disagrees.   The claims do not disclose any hardware changes.  The “hardware” elements have been determined by the examiner to be mere “generic computer” used in to perform the abstract idea and to not have been integrated into a practical application.   The process involves data reception, transmission, and processing.   Again, there are no changes to the hardware.  As stated in the prior office action:
“The claims specific steps are programmed in the software module to be processed by “generic computer”.   These steps are receiving a trade order, deriving a potential risk of loss value for the order, determined whether the order risk of loss is above a threshold, don’t trade if it is above the risk of loss threshold.  There are no physical changes to the hardware processors as the various data is received”. 

In response to applicant's argument that: 
“By locating the claimed system external to the plurality of hardware match engines and between the participants and the hardware match engine, all transactions must then flow through the claimed system enabling a single system to act as a gatekeeper to control the flow of orders to all of the plurality of hardware match engines, and the hardware match engines need not be specifically modified so as to implement the claimed functionality,”
the examiner respectfully disagrees.   This is a business design, like having one data storage as the central reference source to avoid having multiple and possibly conflicting information serving as references.   Similarly, having externality of the control system that everything must flow through is a business decision; it’s not a technological innovation.  The examiner also noted in the prior office action that: 
“The technical elements are merely “generic computer” under the 35 U.S.C. § 101 analysis.  E.g., the “state” change (part of the elements involving in insuring that the derived risk of loss value not deviate from a threshold) are data changes/processing in a processor (“generic computer”).  Similarly, the “gatekeeper” is part of generic computing device.” and
“The decision to route the data to a “gatekeep” (e.g. processor) first is a business/programming decision.  It is an abstract idea,”  

In response to applicant's argument that: 
“In addition, the claimed process of evaluating transactional risk in an electronic anonymized trading system where participants to transactions are not identified to each other which, by being able to centrally process all incoming transactions to any of the plurality of hardware match engines, can proactively evaluate risk of given transaction based on the transaction in combination will other current trading activity,”
the examiner respectfully disagrees.   To be accurate, any risk measurement requires the proper data.  E.g., industry sector concentration risk measurement requires accurate industry sector information.  Counterparty concentration risk measurement requires accurate counterparty information.   Thus, centralization processing by itself does not affect the anonymization of the trading system when calculating risk.

In response to applicant's argument that: 
“Applicants submit that even if implemented by generic computing devices, the claimed combination is anything but generic and provides for specific and technical functionality.  The architecture of implementing the claimed first logic component between the participants and the hardware match engines is a technical solution which constrains the flow of electronic data such that it must flow through the claimed first logic component,”
the examiner respectfully disagrees.   Again, the claimed invention data processing follows a business rules.  There is no technical innovation or improvement. 

In response to applicant's argument that: 
“Without the claimed system, transactions would be directly communicated to the hardware match engines where they would be acted upon without regard to their validity… The claims effect an overall technical improvement by preventing, based on hypothetical order execution, a change in the state of the order book database caused by the incoming order, wherein reversion of the state of the associated hardware match engine, caused by an incoming order determined to be invalid, to a prior state is avoided,”
the examiner respectfully disagrees.   The improvement (if any) is the result of the implementation of a business rule – i.e. do not send data when it does not meet a predetermined criteria (e.g. not valid).  Again, there are no changes to the hardware.  

In response to applicant's argument that: 
“In addition, the claimed process of evaluating transactional risk in an electronic anonymized trading system where participants to transactions are not identified to each other which, by being able to centrally process all incoming transactions to any of the plurality of hardware match engines, can proactively evaluate risk of given transaction based on the transaction in combination will other current trading activity. This allows the system to uniquely determine whether to forward or prevent forwarding of transactions based on a broader array of criteria,”
the examiner respectfully disagrees.   This is data processing, to see what trade to send (if any).

In response to applicant's argument that: 
“The system further automatically computes replacement transactions for those determined to be invalid which would not trigger the claimed mechanism and/or alter the system characteristics such that subsequent transactions do not trigger the claimed mechanism, and solicits those transactions from the participants in order to indirectly incentivize/cause risk reducing submissions where participants' transactional activities cannot otherwise be directly directed or controlled by the system,”
the examiner respectfully disagrees.   This is data processing, to see what trade to send (if any) to solicit counterparty to trade.

In response to applicant's argument that: 
“the claims cannot be performed in the human mind, or by using pen and paper,”
the examiner respectfully disagrees.   As stated in the prior office action:
“All the steps can be performed in the human mind, or by using pen and paper. The examiner is not disputing the premise that computers will generally increase the speed and efficiency in carrying out some repetitive processes.  Thus, the applicant’s business process/ideas could very well be carried out faster and more efficiently using generic computers.   
Neither is the examiner arguing that the claim language lacks such generic electronic devices.  Rather, the examiner has determined that such devices amount to nothing more than “generic computers”, used in such a way that it does not integrate the abstract idea into a practical application.   
But the examiner cannot see how sending/receiving/processing information by electronic devices improves a technology.  
With regard to the argument that the claimed invention improves a technology, the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit those otherwise abstract claims. See, e.g., Ex. 1003, col. 5, I1. 21-22; Bancorp, 687 F.3d at 1279; Gottschalk, 409 U.S. at 67.”

In response to applicant's argument that: 
“integrated into a practical Application… claimed system is uniquely privy to all transactions flowing therethrough to any of the plurality of match engines”
the examiner respectfully disagrees.  As stated in the prior office action:
“If the business decision is to route everything through a gatekeeper, it is unavoidable (and not very unique) that it should encounter all the data flow.”

In response to applicant's argument that: 
“claimed invention is a specific and practical application which acts as a gatekeeper and selectively prevents undesirable state changes to any of a plurality of hardware match engines of an electronic trading system, and thereby avoiding having to revert those changes in state, caused by incoming transactions, directed to any of the hardware match engines, which meet a specified requirement, e.g. which may cause a derived risk of loss value to deviate from a threshold,”
the examiner respectfully disagrees.  Please see above regarding discussions on how these are just data processing according to predetermined/programed business criteria.  Also, as stated in the prior office action:
“The claims specific steps are programmed in the software module to be processed by “generic computer”.   These steps are receiving a trade order, deriving a potential risk of loss value for the order, determined whether the order risk of loss is above a threshold, don’t trade if it is above the risk of loss threshold.  There are no physical changes to the hardware processors as the various data is received”, and 
“The decision to route the data to a “gatekeep” (e.g. processor) first is a business/programming decision.  It is an abstract idea.”

In response to applicant's argument that: 
“By acting proactively, i.e. prior to processing of the transaction, the system is able to avoid later unwinding of invalid transactions which saves electronic resources and avoids encumbering the system in unnecessary processing activity. Furthermore, the system acts proactively to automatically compute and solicit replacement transactions for a determined invalid transaction which will not be prevented from being forwarded and/or alter the system characteristics such that subsequently received order will not be prevented from being forwarded,”
the examiner respectfully disagrees.  Calculating if a trade meets some predetermined goal/criteria and following through once the calculation is done, is a business process/model.  It is abstract.  As stated in the prior office action:
“This is just data processing.  It is the software in the “generic computer” that calculates risk by processing data.   The order of data processing is a business/programming decision.”

In response to applicant's argument that: 
“significantly more… The claims recite providing a hardware match engine,”
the examiner respectfully disagrees.   The examiner respectfully refers the applicant to the Claim Rejections - 35 USC § 101 above.   Also, the examiner stated in the prior office action:
“The examiner has determined that these steps are business processes being carried out by “generic computer”.    

In response to applicant's argument that: 
“The combination of steps recited show that the claim is not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that allow for selectively preventing undesirable state changes to any of a plurality of hardware match engines, and thereby avoid having to revert such change, without modifying the hardware match engines,”
the examiner respectfully disagrees.   Again, as stated in the prior office action:
“The claims specific steps are programmed in the software module to be processed by “generic computer”.   These steps are receiving a trade order, deriving a potential risk of loss value for the order, determined whether the order risk of loss is above a threshold, don’t trade if it is above the risk of loss threshold.  There are no physical changes to the hardware processors as the various data is received.” 

In response to applicant's argument that: 
“Examiner should properly address and support an assertion that the claims do not provide "something more," so as to address each and every element of Applicants claim to show that the claimed limitations, in the claimed combination, were well-understood, routine or conventional,”
the examiner respectfully disagrees.   As stated in the prior office action:
“the examiner respectfully notes that the office action did not raise the issue of whether anything is “well-understood, routine or conventional”.”

In response to applicant's argument that: 
“35 U.S.C. § 103… Bauerschmidt, Barker, Shetty and Olsen all fail to teach or Suggest… without actually matching the incoming order and computed based on a hypothetical matching of the incoming order… as claimed, for example, in claim 1,”
the examiner respectfully disagrees.   First, the newly added language do not narrow the claim scope in anyway.  The added language are (underlined):
“derive a risk of loss value unique to the incoming order without actually matching the incoming order and computed based on a hypothetical matching of the incoming order as if the incoming order were to be at least partially satisfied by at least one other previously received but unsatisfied order currently stored in the associated order book database which, if completed, would alter the state thereof and, based thereon”
This only describes one way of calculating risk for a trade – i.e., calculating potential risk of loss on a potential trade.   Bauerschmidt teaches a system that “quantifies risk into defined/measurable units, each unit representative of a defined "amount" of risk, measured in dollars or some other metric” (see ¶ 274), and the “proposed transactions are reviewed and used as the basis for risk account adjustments” (see ¶ 280).  

In response to applicant's argument that: 
“none of the cited references teaches or suggests deriving a risk of loss value based on "a combination of [an] incoming order and one or more previously received but unsatisfied orders stored in the order book database, [so as to] derive a risk of loss value unique to the incoming order computed as if the incoming order were to be at least partially satisfied by at least one other previously received but unsatisfied order stored in the associated order book database which, if completed, would alter the state thereof' as claimed.  The claims are directed to deriving a predicted risk of loss of a position which would be created by the incoming order if transacted without actually completing that transaction [emphasis applicant’s],”
the examiner respectfully disagrees.   As stated in the prior office action:
“Bauerschmidt teaches a system that provides risk determination that could be dynamic trades, including future/proposed transactions – “in determining the amount of risk units to allocate for a given transaction, the system may look at the parameters of the transaction, as well as other transactions, such as total executed quantity, the number of fills, the number of quotes at least filled once, value/settlement date… the settlement date of the obligations therein, or combinations thereof. These parameters, or derivative values thereof, such as an absolute value or running average across multiple transactions, may be analyzed over a particular fixed or variable time period… characteristics of the trading entity may be evaluated in determining the amount of risk allocated, such as the credit rating/history of the market participant… risk allocation may occur on a progressive basis, e.g. the amount of risk allocated may increase with each subsequent transaction, based on the number of outstanding transactions or the frequency of transactions, reflecting the extent of the trading entity's overall exposure and the cumulative risk involved… proposed transactions are reviewed and used as the basis for risk account adjustments.”  See ¶ 277 and 280.”

In response to applicant's argument that: 
“As will be appreciated by one of ordinary skill in the art, the system of Bauerschmidt is directed to preventing a trader from issuing too many actionable quotes. This system is not concerned with the risk of loss of positions held by that trader and does not teach or suggest deriving a risk of loss value based… The system of Bauerschmidt does not determine an amount of risk based on a hypothetical execution of that incoming transaction,”
the examiner respectfully disagrees.   The prevention of the potential trade (i.e., trade that could happen, but may not) is based on the determination of the risk of loss – i.e., the “proposed transactions are reviewed and used as the basis for risk account adjustments.”  See Bauerschmidt ¶ 280”.  

In response to applicant's argument that: 
“Applicants submit that the above teachings of Bauerschmidt do not teach deriving a risk of loss for a hypothetically completed transaction as claimed… Bauerschmidt is unconcerned with the risk of actual or hypothetical completed transactions as claimed… Bauerschmidt teach, for a given proposed or pending (unmatched) transaction, how much risk may be accorded thereto, or otherwise deducted from the trader's allotment,”
the examiner respectfully disagrees.   The applicant is focus on what happened after the risk of loss is determined to be unacceptable and trade not executed.  E.g., as a result, trader’s allotment is reduced, meaning the trade will not happen with the trader.   But the claims do not demand a specific event to happen once the trade is not done – e.g., if the trade does not happen, cancel the unfilled orders and/or pay customers for failure to perform.

In response to applicant's argument that: 
“The amount may be determined based on other factors as taught by Bauerschmidt but it is accorded to a proposed/pending transaction, not an actual or hypothetically completed transaction as claimed,”
the examiner respectfully disagrees.   Like most systemic risk calculations, Bauerschmidt’s risk calculation is based on 
(1) existing risk, based on the “total executed quantity” (or, in applicant words, “actual… completed transaction”) and
(2) potential risk, based on “proposed transactions” (or, in applicant words, “hypothetically completed transaction”).  See Bauerschmidt ¶ 277 and 280.  
The examiner notes that the word “hypothetical” and “hypothetically completed transaction” are not defined by the applicant specifically to be different from its common everyday meaning (under BRI).  See specification.  Thus a trade can either (1) happened (already executed) or (2) not happened yet (proposed, desired, hypothetical, but not traded).   The applicant is invited to correct the examiner’s understanding regarding what else a hypothetical trade (or “hypothetically completed transaction”) can be.

In response to applicant's argument that: 
“Bauerschmidt does not teach deriving a risk of loss for actually or hypothetically completed transactions and the system of Bauerschmidt is simply concerned with regulating the volume of open/pending positions of the trader and not with preventing transactions from being completed as claimed in the present application. These are two distinct purposes and systems directed thereto,”
the examiner respectfully disagrees.   Both are doing the same thing.  See discussion above.  As to the purpose of the claimed invention, that’s not being claimed.  

In response to applicant's argument that: 
“Examiner misunderstands both Applicants' claims and the teachings of Bauerschmidt and makes clear that the Examiner is ignoring specific limitations of Applicants' claims… Bauerschmidt specifically teaches accounting for risk of only the submission of a transaction to the trading system but does not consider or compute risk based on hypothetical execution of that transaction - only that it was submitted. Bauerschmidt contains no teaching or suggestion of computing a risk value based on hypothetical execution as claimed,”
the examiner respectfully disagrees.  Again, the examiner notes that the word “hypothetical” and “hypothetically execution” are not defined by the applicant specifically to be different from its common every day meaning (BRI).  See specification.  Thus a trade can either (1) happened (already executed) or (2) not happened yet (proposed, desired, hypothetical, but not traded).   The applicant is invited to correct the examiner’s understanding regarding what else a hypothetical trade (or “hypothetically execution”) can be.
Yet again, as stated in the prior office action:
“Bauerschmidt teaches a system that provides risk determination that could be dynamic trades, including future/proposed transactions – “in determining the amount of risk units to allocate for a given transaction, the system may look at the parameters of the transaction, as well as other transactions, such as total executed quantity, the number of fills, the number of quotes at least filled once, value/settlement date… the settlement date of the obligations therein, or combinations thereof. These parameters, or derivative values thereof, such as an absolute value or running average across multiple transactions, may be analyzed over a particular fixed or variable time period… characteristics of the trading entity may be evaluated in determining the amount of risk allocated, such as the credit rating/history of the market participant… risk allocation may occur on a progressive basis, e.g. the amount of risk allocated may increase with each subsequent transaction, based on the number of outstanding transactions or the frequency of transactions, reflecting the extent of the trading entity's overall exposure and the cumulative risk involved… proposed transactions are reviewed and used as the basis for risk account adjustments.”  See ¶ 277 and 280.”

In response to applicant's argument that: 
“the fact that a quote submitted to the trading system in Bauerschmidt may be actionable in the future is wholly irrelevant as there is still no teaching of computing a risk value based on hypothetical execution as claimed,”
the examiner respectfully disagrees.   Yet again, the examiner notes that the word “hypothetical” and “hypothetically execution” are not defined by the applicant specifically to be different from its common every day meaning (BRI).  See specification.  Thus a trade can either (1) happened (already executed) or (2) not happened yet (proposed, desired, hypothetical, but not traded now but could be actionable in the future).   The applicant is invited to correct the examiner’s understanding regarding what else a hypothetical trade (or “hypothetically execution”) can be.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK H GAW/Examiner, Art Unit 3698